DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.
 
Response to Arguments
In response to applicant’s amendments and arguments, filed 3/9/2022, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC § 103 rejections of claims 1-5 and 7-10 have been withdrawn. 

Claim Objections
Claims 1, 3, 4, and 5 are objected to because of the following informalities:
Regarding claims 1, 3, and 5, the claims recite “said first rotatable member” in claim 3, “said second rotatable member” in claim 4 and “said first and second rotatable members” in claim 1 (limitations 7 and 8) and claim 5. These terms were previously defined as “a first member rotatable within” and “a second member rotatable within” therefore the claims should be read as “said first member” in claim 3, “said second member” in claim 4m and “said first and second members” in claims 1 and 5.
Regarding Claim 1, the claim recites in the seventh limitation “said second axis is parallel displaced”, this limitation should be read as said second axis is parallel and displaced.
Regarding Claim 4, the claim recites “said second axis is parallel dislodged”, this should be read as said second axis is parallel and displaced.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 limitation d is being interpreted under 35 U.S.C. 112(f) because it recites “means for manipulating said at least one light source and at least one sensor two sensors” and does not recite the sufficient structure to perform the recited function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the specification the means for manipulating is described in Para [0044] which describes a gear arrangement which consists of shafts that are provided with gears, drives that rotate the gears, and cogwheels that are attached to the first and second member.  Therefore, the means for manipulating is interpreted as a gear arrangement.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 last limitation recites “said first and second rotatable members carry said at least one light source and said at least two sensors, respectively”.  However, the configuration isn’t clear, it is unclear if the first member and the second member each carry at least one light source and at least two sensors or if the first member carries the at least one light source and the second member carries the at least two sensors.  Both of these configurations can be interpreted from Fig. 4.  For examination purposes the limitation will be interpreted as the first member carrying the at least one light source and the second member carrying the at least two sensors.  It is suggested by the examiner to amend the claim for clarity by reciting “said first member carries said at least one light source; said second member carries said at least two sensors;”.
Claim 1 last limitation recites “wherein said at least one light source and each of said at least two sensors are rotatably positionable to face said tissue to be diagnosed”.  It is unclear if the at least one light source and the at least two sensors are being rotated by the first member and the second member or if they are being rotated by a separate form of rotation.  For examination purposes the limitation will be interpreted as the at least one light source being rotated by the first member and the at least two sensors are being rotated by the second member.  It is suggested by the examiner to amend the limitation for clarity by reciting “and wherein said at least one light source and each of said at least two sensors are rotatably positionable by said first member and second member, respectively, to face said tissue being diagnosed.”
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As stated above in the response to arguments claim 1 has overcome the prior art of record.  The most pertinent prior art found is Handini (US 20130345510 A1). However, the rotatable member [catheter] with the sensors of Handini is not mounted flush with a second rotatable member to form a front surface and the endoscope that provides a lumen for the catheter is not disclosed as being rotatable.  No art was found to disclose a device insertable into a patient’s cavity for diagnosing a tissue with a first member carrying a light source and a second member carrying two or more sensors, the second member being rotatable within the first member, and the first and second members mounted flush with each other. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793            

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793